Citation Nr: 1732552	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for central serous retinopathy of the left eye.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994, and from January 2003 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This case was previously remanded by the Board in August 2015 and November 2016.  


FINDING OF FACT

The most probative evidence establishes that any current central serous retinopathy of the left eye did not have had its onset in service and is not causally related to active service or any incident therein.  


CONCLUSION OF LAW

The criteria for an award of service connection for central serous retinopathy of the left eye have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Analysis

The service treatment records indicate that in August 1993, the Veteran was riding his motorcycle when he was struck on the right side of his helmet, apparently by an owl.  The Veteran complained of a central visual defect in the left eye that was present most of the time.  The Veteran described a sensation like the blue spot you see after a flash goes off.  The Veteran indicated that the symptoms were similar to those preceding migraines, but denied any headache at the time.  There was no visual evidence of trauma or abnormality, and the diagnosis was rule out intraocular trauma.  No further treatment was found and the Veteran's eyes were normal during the separation examination in January of 1994.  The Veteran eyes were also noted to be normal during a reserve exam in May of 2002.

In September 2008, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including central serous retinopathy, which he indicated began in September 2007.  

In a November 2008 statement, the Veteran indicated that his vision problem began in August 1993, but that it had been improperly diagnosed.  He indicated that it became an issue again in September 2007, when he developed panic attacks and loss of sleep.  

In support of his claim, the Veteran submitted a September 2007 OTI Spectral OCT/SLO report from Hampton Roads Retina Center which showed a diagnosis of "? CSR OS."  

VA treatment records obtained in support of the Veteran's claim show that in September of 2007, he underwent a Persian Gulf examination at which he claimed that he had a history of central serous retinopathy initially diagnosed in the military in 1993 and last treated in 2007.  On examination, his pupils were equal, round, and reactive to light, and that the extraocular muscle movements were intact and the sclera clear.

The Veteran was afforded a VA examination in February 2010.  He reported being diagnosed with central serous retinopathy and indicated that the condition had existed since 1990.  The Veteran reported that his eye condition was not due to a trauma.  He reported distorted and blurred vision, but no pain, enlarged images, redness, swelling, discharge, glare, haloes, floaters, sensitivity to light, or watering.  The Veteran did not have a history of diabetes and stated that he had not had any incapacitating episodes in the past 12 months due to his eye condition.  The Veteran reported that he was not receiving any treatment for his eye condition and that he had never been hospitalized or had any surgery for this condition.  The eye examination was conducted with each pupil dilated.  There was no eye (including the eyebrows eyelashes and eyelids) nor lacrimal duct disease or injury.  There was no corneal pathology noted on examination.  The examination did not reveal any scarring or a pterygium.  The measurement of intraocular pressure of left eye was within normal limits and there was no evidence of glaucoma.  The examination of the optic nerves, vessels, maculas, and lenses was normal.  The corrected and uncorrected distance vision on the left was 20/20.  The corrected and uncorrected near vision on the left was J1.  The Veteran's vision was indicated to be normal and the eye examination did not reveal diplopia.  The confrontation test was normal and there was no enucleation or nystagmus.  Both lenses were intact and the examination did not reveal chronic conjunctivitis.  The slit lamp examination was normal.  After examination, the examiner stated that, for the claimed condition of central serous retinopathy, there was no diagnosis because there was no pathology to render a diagnosis.  There was no finding of retinopathy on examination.  

The examining VA physician indicated that he had reviewed the record, including the August 1993 in-service medical report.  He noted that the record indicated that the Veteran had been struck on his helmet by an owl while riding a motorcycle.  However, there was no retinal detachment or optic nerve injury.  The examiner noted that a subsequent April 1990 clinical record shows that the Veteran was found to have color deficiency but his vision was 20/20 bilaterally and the color deficiency was congenital and present in both eyes.  In August of 1993, the Veteran had a normal visual field in both eyes.  The examiner noted that in September 2007, the Veteran had retinal imaging with an OCT, but the copy was not readable.  

After examining the Veteran and reviewing the record, the examiner stated that he was unable to find any documentation of central serous retinopathy.  He noted that the most significant document of record was the consult dated in August 1993.  This document, however, made no mention of central serous retinopathy and stated specifically that there was no evidence of retinal detachment, posteriorvitreous detachment, or optic nerve injury at that time.  It also stated there were no present signs of optic neuritis or any inflammatory process.  The examiner further noted that the retinal scan in September 2007 had a question mark prior to the notation of CSR, left eye, which would imply there was some question about central serous retinopathy at that time.  The examiner indicated that the copy of the scan was unreadable and the original colored scan would be required to make any sort of decision on that issue.  At the present time, however, he indicated that there were no current signs of central serous retinopathy such as retinal edema, scarring or pigment disturbance. 

Subsequent records from the Hampton Roads Retina Center show that on follow-up examination in October 2007, the Veteran reported that his vision was 100 percent.  He indicated that he had used an Amsler grid from time to time but had noted no changes.  On examination, his visual acuity was 20/20, bilaterally, and the Amsler Grid was normal.  The impression was central serous retinopathy, OS.  He was encouraged to use the Amsler grid daily to monitor central vision and to seek treatment if any changes were noted.  

The Veteran was afforded an additional VA examination in March 2016.  The Veteran's claims file was again reviewed in connection with the examination and report.  The examiner noted that the Veteran had been diagnosed as having central serous retinopathy, OS, in September 2007.  The Veteran reported that his left eye vision would come and go over the years and that he was diagnosed as having central serous retinopathy in 2007 when having an episode "that was worse than normal."  The Veteran denied a history of eye injury or surgery.  He did not wear glasses, except occasionally wearing reading glasses.  

In reviewing the record, the examiner noted that in April 1990, the Veteran was noted to have a congenital color deficiency.  At that time, his vision was 20/20, bilaterally.  In August 1993, the Veteran was struck on his helmet by an owl while riding a motorcycle.  The examination report showed he sustained no retinal detachment or optic nerve injury as a result of that incident.  All fundus findings were noted as normal including the macula in both eyes.  Moreover, at that time, he had a normal visual field in each eye.  In September 2007, the Veteran underwent retinal imaging with an OCT and fluorescein angiography.  The examiner noted that the images themselves were not viewable, but the reports were reviewed and showed that the Veteran was diagnosed with central serous retinopathy OS and no treatment was recommended.  In an October 2007 follow-up examination, the Veteran was still indicated to have central serous retinopathy OS with no treatment indicated; the condition was to be monitored.  Finally, the examiner reviewed the findings of the February 2010 VA medical examination.  

On examination, the Veteran exhibited 20/20 vision.  Pupils were round and reactive to light.  Pressure was normal, as was examination of the lids, lashes, conjunctive and sclera.  Internal eye examination was normal, bilaterally.  The examiner indicated that the Veteran did not have a visual field defect.  

After examining the Veteran and reviewing the record, the examiner indicated that the examination showed no signs of central serous retinopathy, OS.  He noted that enhanced depth mode high definition Optical Coherence Tomography images performed in connection with the examination showed only microscopic evidence of retinal pigment epithelium disruption, OS, which is at least as likely as not a residual effect of the previous episode of central serous retinopathy.  However, there was no decrease in visual acuity or visual impairment from this finding as the Veteran exhibited 20/20 vision and no reported disturbance in visual acuity.  Moreover, the examiner indicated that there was no evidence to support a conclusion that the Veteran's episode of central serous retinopathy OS diagnosed in 2007 was incurred in service or related to the eye condition noted during service.  

Finally, the Veteran was afforded an additional VA examination in November 2016.  The Veteran's claims file was reviewed in connection with the examination and report.  After examining the Veteran and reviewing the record, the examiner concluded that the claimed central serous retinopathy was less likely than not (less than 50%  probability) incurred in or caused by an in-service injury, event or illness.  The examiner explained that there was no evidence to support a conclusion that the Veteran's episode of central serous retinopathy OS in 2007 was incurred in, caused by, or had its onset during active service.  The examiner found that this condition was also not otherwise causally or etiologically related to active service.  The examiner stated that central serous retinopathy OS was first diagnosed in 2007, after the Veteran left the service.  Moreover, the in-service eye exam in August 1993 showed a complaint of being struck on his helmet by an owl while riding a motorcycle and examination findings that day showed that there was no retinal detachment or optic nerve injury and all fundus findings were normal, including the macula in both eyes.  

The examiner was asked to comment on private medical records from Hampton Roads Retina Center, showing that the Veteran had been diagnosed as having central serous retinopathy of the left eye in September 2007 and that the diagnosing physician had opined that the Veteran's eye symptoms in 1993 were "probably also CSR in [the left] eye."  The examiner, however, stated that it had been mere speculation by the physician in 2007 that the Veteran had had a previous episode of central serous retinopathy.  The examiner noted that there was no indication in any service record eye examinations that the Veteran had an episode of central serous retinopathy prior to 2007.

The Board has also reviewed the Veteran outpatient treatment records.  Besides the evidence referenced above, these records did not contain evidence bearing on the question of whether the central serous retinopathy of the left eye diagnosed in 2007 was related to the Veteran military service.  

After reviewing the record in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for central serous retinopathy of the left eye.  

As a preliminary matter, the Board notes that although the Veteran was diagnosed as having central serous retinopathy in the left eye in 2007, there is no probative evidence showing that he has had central serous retinopathy for any period of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As set forth above, VA examinations conducted in February 2010, March 2016, and November 2016, all showed that the Veteran did not currently exhibit central serous retinopathy.  Moreover, there is no other clinical evidence of record showing that the Veteran has been diagnosed as having central serous retinopathy for any period of the claim.  

It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, although the record contains a diagnosis of central serous retinopathy in 2007, examinations and evidence obtained since the Veteran filed the claim in September 2008 show that the condition is no longer present.  

In any event, the Board finds that the most probative evidence establishes that any current central serious retinopathy of the left eye is not causally related to the Veteran's active service or any incident therein, including the August 1993 injury he sustained while riding his motorcycle.  Although the record contains the September 2007 notation from the Veteran's private physician to the effect that the eye symptoms exhibited by the Veteran in 1993 were probably central serous retinopathy, three subsequent VA examiners have concluded that the post-service central serous retinopathy is not causally related to his active service or any incident therein.  Those examiners explained that examination in service showed that there was no retinal detachment or optic nerve injury and all fundus findings were normal, including the macula in both eyes.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran's claims file and were apprised of the medical history, including the in-service accident and medical evidence.  After examination and review, the examiners provided a definite opinions supported by a reasoned rationale.  As such, these opinions are highly probative and the Board finds that they outweigh the conclusory notation made by the Veteran's physician in 2007.  

The Veteran has contended on his own behalf that his central serous retinopathy of the left eye is related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether any current central serous retinopathy of the left eye is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for central serous retinopathy of the left is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


